Citation Nr: 1414397	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  06-13 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for osteopenia, claimed as osteoporosis.

2.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from July 1968 to October 1988.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2006 rating decision.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2010, the Board remanded four issues for additional development.  Following that development, service connection was granted for a right shoulder disability and for GERD by an October 2013 rating decision, which it does not appear the Veteran has disagreed with.  As such, those issues are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  With regard to the remaining two issues, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In this case, the Veteran filed a claim seeking service connection for osteoporosis.  Early x-rays did suggest the presence of osteoporosis (such as x-rays in 2005).  However, at a VA examination in June 2013, the examiner explained that based on the results of a bone density scan, the Veteran had osteopenia (i.e. low bone mass), but that it had not advanced to osteoporosis.  As such, the Board has recharacterized the issue of entitlement to service connection for osteoporosis as entitlement to service connection for osteopenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran has osteopenia, which has been found to be secondary to his service connected diabetes mellitus.
 
2.  The degenerative arthritis in the Veteran's lumbar spine was not diagnosed in service or within a year of service, and it has not been shown to have been caused by service or caused or aggravated by his service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Criteria for service connection for osteopenia have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013). 

2.  Criteria for service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
 
The Veteran essentially contends that his osteoporosis/osteopenia and lumbar spine disorder are secondary to his service-connected diabetes mellitus.  See July 2008 Board Hearing Transcript at p 9-10.  At his hearing he specifically asserted that he did not believe that either condition was directly related to his military service.  He acknowledged that the osteoporosis/osteopenia and arthritis in his spine were both found in approximately 2000, more than a decade after he separated from service.  

Osteoporosis/Osteopenia

The Veteran is seeking service connection for osteoporosis/osteopenia.  In September 2005, the Veteran was diagnosed with osteoporosis in his left leg by x-rays.  However, more recently, it was explained by a VA examiner in July 2013 that a bone mineral densitometry examination found that the Veteran actually had osteopenia (low bone mass) and not osteoporosis.

Service treatment records do not show any complaints, treatment or diagnoses of either osteoporosis or osteopenia; and neither was diagnosed for many years after service.   There is also no suggestion that either osteoporosis or osteopenia was a direct result of the Veteran's military service.  As such, service connection on a direct basis is not warranted.

The Veteran's main contention is that his osteoporosis or osteopenia is the result of his service connected diabetes mellitus.  In January 2010, the Board remanded the Veteran's claim to obtain a medical opinion as to whether he had osteoporosis and if so whether it was the result of either his military service or his service connected diabetes mellitus. 

At a June 2010 VA examination, the examiner found that a review of the medical literature showed positive link between osteoporosis and type 1 diabetes (early onset/childhood or adolescent), but not between type 2 diabetes (or late onset or adult-onset )(i.e. the type of diabetes that the Veteran is diagnosed with).  See Link Between Diabetes and Osteoporosis by Schneider and Shapses.  The examiner explained that, according to this study, type 2 diabetes patients are usually obese, which protects them from getting osteoporosis due to the added weight on their bones.  As such, the examiner opined that the Veteran's osteoporosis was not permanently aggravated by his service connected type 2 diabetes.

In July 2013, the Veteran underwent a second VA examination.  The examiner noted that the recent bone mineral densitometry examination revealed that the Veteran had osteopenia, rather than osteoporosis; and concluded that it could not be discounted that low bone mass (osteopenia) is not a common finding in men.  She explained that the association between diabetes and osteoporosis (and low bone mass by extension) was documented in the medical literature, as patients with diabetes typically have low bone turnover with reduction in bone formation and, to a lesser degree, bone resorption; as the mechanism for the reduced bone turnover is likely multifactorial.  The examiner explained further that in both type 1 and type 2 diabetes, the accumulation of advanced glycation end products (AGE) in collagen as a result of hyperglycemia also may contribute to reduced bone formation.  As such, the examiner concluded that it was at least as likely as not that the Veteran's low bone mass either was caused by his service-connected diabetes mellitus or was aggravated by the diabetes beyond its natural progression.  

In this case, there are two medical opinions of record, both of which cite to medical literature to support their conclusions.  One opinion supports the Veteran's claim and the other undermines it.  Because both opinions are well-supported, they are both found to be probative evidence.  When weighed against one another, neither opinion stands out as more plausible.  As such, the evidence for and against the Veteran's claim is best classified as in relative equipoise.  In such a situation, VA regulations mandate that reasonable doubt be resolved in the Veteran's favor.  When this is done, the criteria for service connection are met.  Accordingly, service connection for osteopenia is granted.  

In reaching this conclusion, the Board acknowledges that it is somewhat unclear whether osteopenia should be considered a chronic disability for VA purposes, as it appears to largely be a laboratory finding.  As such, the Board's grant of service connection in this case should not be taken as a tacit directive that a compensable rating should or must be assigned.  Nevertheless, because the most recent VA examiner found the condition to be caused or aggravated by the Veteran's service connected diabetes, the Board believes that awarding service connection for osteopenia is the appropriate course.

Back Disability

The Veteran is seeking service connection for a back disability, which he believes is the result of his service connected diabetes.

As an initial point, the Veteran was diagnosed with osteoarthritis of the lumbar spine by x-rays in October 2005, and arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does potentially apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
However, as will be discussed, arthritis of the Veteran's spine was not diagnosed in service or within a year of service, and the evidence does not support a finding that the condition has existed continuously since the Veteran's military service.  
 
Service treatment records do not show that any back disability was diagnosed in service.  On the Veteran's separation physical in May 1988, his spine/other musculoskeletal was again found to be normal and the Veteran specifically denied any recurrent back pain on an adjoining medical history survey.  The Veteran did voice several complaints of back pain in service, but the complaints were either not orthopedic in nature or were not supported by physical examination.  For example, in January 1986, the Veteran sought treatment for back pain, runny nose, coughing and sore throat, and he was diagnosed with an upper respiratory infection.  No orthopedic diagnosis was rendered.  On a medical history survey completed in 1987 the Veteran reported a history of recurrent back pain, but his back was found to be normal on physical examination.  The Board places great significance on the fact that no actual back disability was diagnosed in service and no back injury was noted in the extensive service treatment records, as well as on the fact that the Veteran's separation physical specifically found his back to be normal.

Following service, the Veteran was examined in January 1989 for knee and neck problems, but he did not voice any complaints about his back at that time, and the examiner noted that there was no tenderness or spasm in the Veteran's back.  The Veteran also filed claims for a number of disabilities in the decade following service, but did not seek either service connection or treatment for any back disability.  

In April 2004, nearly a decade and a half after separating from service, the Veteran complained about radiating back pain, and x-rays showed mild degenerative changes in his back, but were otherwise unremarkable.  As such, evidence of a chronic back disability did not appear for more than a decade after the Veteran separated from service, which weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

At a VA examination in June 2010, the Veteran asserted that his lower back condition was due to his work in the military as a mechanic.  The examiner diagnosed the Veteran with lumbar spondylosis, but found no evidence of a lower back condition being treated or diagnosed in the military or diagnosed within a year after discharge, and observed that the Veteran had first reported experiencing back pains in the early 2000s.  Based on his review of the record, the examiner opined that it was less likely than not that the Veteran's back either began during or was otherwise caused by his military service.  
No medical opinion is of record that in any way undermines or questions the examiner's opinion; and the examiner's opinion was provided with a full understanding of the Veteran's medical history and was grounded in the evidence of record.  As such, it is entitled to great weight and is found to be highly probative evidence.  

To the extent the Veteran believes that his current back disability is the direct result of his military service, the Veteran acknowledged at his Board hearing that his back did not actually begin bothering him for years after service, and he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an arthritic back.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his military service and his back disability.  Moreover, the Veteran has generally argued that it was his diabetes which was causing or aggravating his back.

As such, the weight of the probative evidence is clearly against a finding that it is at least as likely as not that the Veteran's currently diagnosed back disability either began during or was otherwise caused by his military service.  Therefore, service connection for a back disability on a direct basis is denied.

The Veteran's primary contention is that his currently diagnosed back disability was either caused or aggravated by his service connected diabetes mellitus.  For example, in his September 2006 substantive appeal, the Veteran wrote that while the degenerative arthritis in his lumbar spine was not service connected, he believed that the condition was developing and he intended to submit a medical opinion to the effect that his diabetes mellitus had caused his arthritic spine to worsen.  

However, no such opinion has been forthcoming; and, as noted, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of an arthritic back.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion is insufficient to provide the requisite nexus between his diabetes mellitus and his back disability.

Nevertheless, several medical opinions have been obtained, addressing the question of whether it is at least as likely as not that the Veteran's back disability was either caused or aggravated by his service connected diabetes mellitus.

In June 2010, the Veteran underwent a VA examination.  The examiner opined that the Veteran's lumbar spondylosis was not permanently aggravated by his diabetes mellitus.  The examiner acknowledged that the medical literature did recognize a close correlation between arthritis and diabetes.  However, the examiner explained that, in this case, x-rays of the Veteran's lumbar spine showed only very minimal findings.  The disc spaces, facet joints, pedicles and the rest of his vertebral bodies were intact, normal lumbar lordosis was maintained, and few spurs were found in the lateral and anterior margins.  The examiner remarked that for his age, the Veteran's lumbar spine was quite pristine; and suggested that if the Veteran's back disability had been aggravated by his diabetes mellitus, severe degenerative changes would have been expected by this time since the Veteran's diabetes was diagnosed in 1988, more than two decades earlier.  However, current spinal x-rays showed only minimal findings on x-rays, thereby suggesting that the Veteran's diabetes mellitus was not impacting his back.

At a second VA examination in June 2013, the examiner again diagnosed lumbar spondylosis.  With regard to the secondary question, the examiner acknowledged that a variety of musculoskeletal conditions had been associated with diabetes mellitus.  However, while the Veteran's lumbar spondylosis was shown on x-rays, it was only minimal and the examiner felt that the minimal degenerative changes in the Veteran's spine were consistent with his age and not suggestive therefore of a factor other than age.  The examiner explained that if the Veteran's back disability had been aggravated by his diabetes mellitus, she would have expected severe degenerative changes at the time of the examination, given that the Veteran had been diagnosed with diabetes mellitus in 1988, more than 2 decades earlier, yet his spine showed only minimal findings.  Hence, she opined that it was less likely than not that the Veteran's back disability was either caused or aggravated by his service connected diabetes mellitus.

As such, the two medical opinions that are of record both concluded that the Veteran's back disability was neither caused nor aggravated by his service connected diabetes; and the Veteran is not considered to have the medical training to establish such a relationship by his testimony alone.  Therefore, the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's  back disability was either caused or aggravated by his service connected diabetes; and service connection on a secondary basis is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Veteran has been provided notice on several occasions (including in a November 2005 letter), and neither he, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  The Veteran also testified at a hearing before the Board.

38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the July 2008 hearing, the VLJ fully explained the service connection issues.  The VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the increased rating claim, but he did ask specific questions directed at identifying what the Veteran's contentions were and why he felt service connection was warranted.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history, and the VLJ held the record open to obtain additional evidence that was identified.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).
 
The Veteran's claim was remanded by the Board in 2010 to obtain medical opinions on the two issues on appeal here.  Examinations were conducted and reports were prepared that the Board finds to be adequate for rating purposes, as the opinions were supported by an accurate understanding of the Veteran's medical history, and were grounded in the medical literature.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 



ORDER

Service connection for osteopenia is granted.

Service connection for degenerative arthritis of the lumbar spine, to include as secondary to diabetes mellitus, is denied.


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


